Citation Nr: 1818098	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative arthritis, and as secondary to degenerative joint disease, left ankle, status post arthrotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The Board remanded the Veteran's claim in May 2017 for further development. 

In a November 2017 rating decision, the RO granted the Veteran's claim for service connection for a right pinky finger disability.  As the benefit claimed has been granted, the issue is no longer on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a finding that the Veteran's claimed back disability initially manifest in service or that there is a nexus between his currently diagnosed back disability and service.

2.  The preponderance of the evidence does not support a finding that the Veteran's claimed back disability was caused or aggravated by his service-connected left ankle disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is seeking service connection for a back disability.  The Veteran asserts that he injured his back while in service.  He has reported that his injury resulted from his "extreme and intense" military training, a fall from a vehicle while on active duty service, and from carrying and loading heavy ammunition rounds as part of his duties.  The Veteran testified that he received treatment after he complained of back pain while in service.  He further asserts that his current back disability is the consequence of an abnormal gait resulting from his service-connected left ankle disability.  See, e.g., April 2012 Veteran statement; October 2016 hearing transcript.  

As to the first Shedden element, after leaving active duty service, in August 2009 the Veteran was given a diagnosis of degenerative joint disease with levoscoliosis.  See August 2009 VA treatment record.  After a February 2010 VA MRI, the Veteran was given a diagnosis of multilevel advanced spondylosis with moderate-severe central spinal canal stenosis at L3-L4 and Mid-Moderate central spinal canal stenosis at L4-L5, and multilevel neural foraminal stenosis.  After a September 2011 VA MRI the Veteran was given a diagnosis of mild desiccation at L1-L2 since last study, persistent moderate chronic desiccation and L2-3, L3-4 and L4-5 all with annuli causing moderate spinal stenosis and complete bilateral foraminal encroachment.

Turning next to the second Shedden element, there is no evidence that the Veteran injured his back or otherwise received treatment related to his back while in service.  On enlistment in January 1979 the Veteran's spine was evaluated as clinically normal and he reported no history of arthritis or recurrent back pain.  In a July 1979 service treatment record the Veteran reported that he had jumped off a truck the night before; however, the Veteran complained of pain in his heel and ankle but did not report any injury or pain related to his back.  Service treatment records indicated that in July 1979 the Veteran was treated in an inpatient facility for 30 days for his ankle injury.  See September 1979 service treatment record.  There is, however, no reference to his claimed back injury or any report of back pain.  Afterwards, the Veteran was discharged to his unit in good condition.  Id.  In a February 1980 service treatment record the Veteran was qualified for limited duty for his ankle but, again, no reference was made to his back.  In his January 1981 separation report of medical history the Veteran indicated he did not have, and had not ever suffered from, arthritis or recurrent low back pain.  In the January 1981 separation examination the Veteran's spine was evaluated as clinically normal.  Thus, there were no findings of complaints, treatment, or diagnoses of a back disorder during service.

Finally, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's lumbar spine disability is etiologically related to his active duty service.  

The Veteran's employment records indicate that he missed work for nine days in January 1986 after hurting his back while playing basketball.  

In an August 2009 VA treatment record the Veteran reported that he was experiencing low back pain which had been more severe in the past several months.  The Veteran reported that he did not recall hurting his back.  He denied any chronic illness except for his right pinky finger and shoulder.  An initial impression of low back pain was noted.  After an x-ray, as noted above, the Veteran was given a diagnosis of degenerative joint disease with levoscoliosis.

In an April 2012 statement the Veteran asserted that had been excused from work in 1986 and 1992 due to his back injury.  He reported that his treating physician, Dr. J.H., had deemed his injury pre-existing.  In April 2012 the RO was informed that no records were available from Dr. J.H.

In April 2012 C.R. submitted a statement in support of the Veteran's claim.  C.R. reported that she had known Veteran since 1986 and had seen the Veteran nursing his back and observed that the Veteran's ability to walk and stand has degraded over the years.  Lay witnesses are competent to report their observations, but C.R. has not been shown to be competent to render an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran was provided a VA examination in May 2013.  The examiner noted the Veteran's prior diagnoses.  The examiner reported that the Veteran's service treatment records were negative for treatment or diagnosis of any back injury.  The examiner opined that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected ankle condition as the amount and type of force applied to the back from any abnormality of gait due to his left ankle condition would not be severe enough to cause the type of lower back condition the Veteran has.  The examiner did not address direct service connection.  

In a February 2014 private medical opinion, after reviewing the Veteran's service treatment records and medical treatment records, Dr. S. G.-H. opined that the Veteran's spinal condition was directly related to his military service including, but not limited to, the physical demands that are required to maintain physical fitness and safety for deployment.  The doctor further opined that the normal process of aging of the spine is very well known to be accelerated by activities such as trauma, repetitive activities, heavy lifting, and manual labor.  However, the Board finds the opinion inadequate because it failed to address a January 1986 employment record in which the Veteran reported an injury to his back incurred while playing basketball, which resulted in nine days of missed work.

In a November 2016 private medical opinion, Dr. M.H. opined that the Veteran had chronic low back pain after a lumbar surgery for advanced arthritis of the lower back "possibly from many years in the military."  However, Dr. M.H.'s opinion is speculative in nature and is therefore not sufficient to support the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

An addendum opinion regarding the Veteran's claimed low back disability was obtained in July 2017.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's service treatment records did not document the Veteran complaining of a back condition while in service.  The examiner noted that the Veteran's reports of a fall from a vehicle while in service in 1979; carrying and loading heavy ammunition rounds; and jumping on and off tanks while carrying heavy objects were also taken into consideration.  However, the examiner noted that the available objective evidence failed to report a back condition during active duty periods.  The examiner also considered the documented back injury in 1986 that was incurred while playing basketball, five years after the Veteran was discharged from active duty service.  

The examiner further opined that the Veteran's claimed low back disability was less likely than not (less than 50% probability) proximately due to, the result of, or aggravated beyond its natural course by the Veteran's service-connected ankle condition.  The examiner explained that while the Veteran had an altered gait as a result of his left ankle disability, the amount and type of force applied to the back from any abnormality of gait due to his left ankle condition would not be severe enough to cause or aggravate the type of lower back condition the Veteran has.  The examiner further stated that it was more likely than not that another injury with direct force to the back would more have caused or aggravated his back condition beyond its natural course.

As reported above, there is no competent medical evidence of record reflecting that the Veteran demonstrated a back disability entitled to presumptive service connection to a compensable degree within one year of discharge from active duty.  A medical examination completed at separation established that the Veteran's spine was clinically normal, there is no indication in the record of any complaint of back pain or injury until 1986, and the Veteran was not given a diagnosis of degenerative disc disease until approximately 30 years after active duty service.  As such, service connection cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is persuaded by the opinion expressed by the July 2017 VA examiner.  That opinion was based upon objective findings from an examination of the Veteran and a review of the medical evidence of record.  The Veteran's contentions were specifically considered.  Further, the examiner's opinion is supported by reasoned rationale and is consistent with the facts shown in the other evidence in the record.  As the record contains no competent positive medical nexus opinion etiologically linking the Veteran's claimed lumbar spine disability with his active duty service, the Board finds the only competent medical evidence of record, the July 2017 VA examination, is against a finding that the Veteran's disability is etiologically related to his active duty service or is secondary to his already service-connected left ankle disability.

The Board notes that the Veteran contends that he injured his back in service from falling off a truck and as the result of lifting, carrying, and jumping with heavy objects.  As reflected above, the Board finds the lack of in-service documentation of any back injury more persuasive than the Veteran's reports made decades after service.  The Board finds it significant that there is documentation in his service treatment records of his in-service fall, but the only complaints were related to his ankle.  The Board finds it logical that if the Veteran had back complaints at that time, he would have reported them along with his left ankle complaints.  Additionally, the Veteran did not complain of any back issues at the time of his separation from service.  Moreover, the first documented complaints of back pain begin post-service following a 1986 basketball injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant).  Accordingly, the Board finds the objective evidence that does not reflect any back complaints or findings during service to be more persuasive than his later contentions that he injured his back as a result of a fall or from carrying/lifting/jumping heavy objects.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.
ORDER

Entitlement to service connection for a back disability, to include degenerative arthritis, and as secondary to degenerative joint disease, left ankle, status post arthrotomy is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


